USDC IN/ND case 2:19-cv-00014-JTM-JEM document 1 filed 01/10/19 page 1 of 10


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

TERRI CORNELL,                                    )
                                                  )                    19-cv-14
                           Plaintiff,             )
                                                  )
        vs.                                       )
                                                  )
OCWEN LOAN SERVICING, LLC,                        )
                                                  )
                           Defendant.             )

                                              COMPLAINT

                                            INTRODUCTION

        1.          Plaintiff Terri Cornell brings this action to secure redress from unlawful

mortgage servicing practices engaged in by defendant Ocwen Loan Servicing, LLC (“Ocwen”).

Plaintiff alleges violations of the Cranston-Gonzales amendments to the Real Estate Settlement

Procedures Act, 12 U.S.C. §2601 et seq. (“RESPA”), and breach of contract.

                                        JURISDICTION AND VENUE

        2.          This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337 and 1367, and 12

U.S.C. §2605.

        3.          Venue in this District is proper because defendant does or transacts business

in this District.

                                                 PARTIES

        4.          Plaintiff Terri Cornell is a resident of Lake County, Indiana. She resides

in a single-family home of which she is an owner.

        5.          Defendant Ocwen Loan Servicing, LLC, is a limited liability company organized


                                                      1
USDC IN/ND case 2:19-cv-00014-JTM-JEM document 1 filed 01/10/19 page 2 of 10


under Delaware law with principal offices at 1661 Worthington Road, Suite 100, West Palm

Beach, FL 33409.

           6.     Defendant Ocwen is servicer of the mortgage loan secured by plaintiff’s home.

           7.     Defendant Ocwen services more than $1 million in residential loans.

                                                 FACTS

           8.     Plaintiff was a debtor in a Chapter 13, case 10-25451 (N.D.Ind.) from November

24, 2010 to May 18, 2017. The plan was actually completed in September 2015. See docket

(Appendix A).

           9.     The debts brought current through the plan included plaintiff’s mortgage with

Ocwen.

           10.    Plaintiff’s current mortgage payments to Ocwen were also made through the

trustee.

           11.    Ocwen filed a claim in the Chapter 13 (Appendix B);

           12.    On September 4, 2015, the Trustee issued a notice of final cure with respect to the

Ocwen loan. (Appendix C)

           13.    No objection or response was filed by Ocwen within the 21 days permitted

(September 25, 2015). See Appendix A.

           14.    Bankrutpcy Rule 3002.1, “Notice Relating to Claims Secured by Security Interest

in the Debtor,” provides:

           (f) Notice of Final Cure Payment. Within 30 days after the debtor completes all payments
           under the plan, the trustee shall file and serve on the holder of the claim, the debtor, and
           debtor’s counsel a notice stating that the debtor has paid in full the amount required to
           cure any default on the claim. The notice shall also inform the holder of its obligation to
           file and serve a response under subdivision (g). If the debtor contends that final cure


                                                    2
USDC IN/ND case 2:19-cv-00014-JTM-JEM document 1 filed 01/10/19 page 3 of 10


       payment has been made and all plan payments have been completed, and the trustee does
       not timely file and serve the notice required by this subdivision, the debtor may file and
       serve the notice.

       (g) Response to Notice of Final Cure Payment. Within 21 days after service of the notice
       under subdivision (f) of this rule, the holder shall file and serve on the debtor, debtor’s
       counsel, and the trustee a statement indicating (1) whether it agrees that the debtor has
       paid in full the amount required to cure the default on the claim, and (2) whether the
       debtor is otherwise current on all payments consistent with § 1322(b)(5) of the Code. The
       statement shall itemize the required cure or postpetition amounts, if any, that the holder
       contends remain unpaid as of the date of the statement. The statement shall be filed as a
       supplement to the holder’s proof of claim and is not subject to Rule 3001(f).

       (h) Determination of Final Cure and Payment. On motion of the debtor or trustee filed
       within 21 days after service of the statement under subdivision (g) of this rule, the court
       shall, after notice and hearing, determine whether the debtor has cured the default and
       paid all required postpetition amounts.

       15.     On October 27, 2015, Ocwen increased plaintiff's principal balance by $8,149.68.

       16.     There was no valid basis for Ocwen’s action.

       17.     Such conduct is inconsistent with Ocwen’s failure to respond to the notice of

final cure. The notice stated that both the arrearage and the current payments, both of which had

been made through the trustee, were current. The only activity after September 4, 2015 should

have been normal administration of a current loan, using the numbers that existed on September

4, 2015.

       18.      On multiple occasions, plaintiff asked Ocwen to either explain its actions or

reverse the increase:

               a.       Letter of December 28, 2017 (Appendix D);

               b.       Letter of August 9, 2018 (Appendix E);

               c.       Letter of September 20, 2018 (Appendix F);

               d.       Letter of October 23, 2018 (Appendix G).


                                                 3
USDC IN/ND case 2:19-cv-00014-JTM-JEM document 1 filed 01/10/19 page 4 of 10


        19.      Ocwen responded by vaguely suggesting that some error had occurred during

the bankruptcy:

                 a.     Letter of January 12, 2018 (Appendix H);

                 b.     Letters of August 24, 2018 (Appendix I and Appendix J);

                 c.     Letter of October 2, 2018 (Appendix K);

                 d.     Letters of November 6, 2018 (Appendix L and Appendix M).

        20.      However, Ocwen’s position is foreclosed by its failure to respond to the notice

of final cure.

        21.      As a result of Ocwen’s conduct, plaintiff suffered damages, including:

                 a.     Inflated mortgage balance;

                 b.     Damage to credit;

                 c.     Mental anguish, aggravation and distress;

                 d.     Deprivation of the “fresh start” assured by the Bankruptcy Code;

                 e.     Time spent attempting to correct the problem.

        22.      On information and belief, Ocwen’s conduct was part of a pattern of failing to

respond to customer’s inquires and/or correcting its many servicing errors. This belief is based

on the following:

                 a.     A large volume of customer complaints on the internet;

                 b.     Multiple complaints by and consent orders with governmental agencies,

                        including those in Appendices N-Q.

                 c.     Multiple private complaints, e.g., D’Alessandro v. Ocwen Loan Servicing,

                        LLC, 18cv1290, 2018 WL 2337158 (D.N.J., May 23, 2018).


                                                  4
USDC IN/ND case 2:19-cv-00014-JTM-JEM document 1 filed 01/10/19 page 5 of 10


                                       COUNT I – RESPA

       23.     Plaintiff incorporates paragraphs 1-22.

       24.     Appendices D-G each were a qualified written request as defined in the Cranston-

Gonzales amendment to RESPA, 12 U.S.C. §2605(e).

       25.     In violation of its obligations under the Cranston-Gonzales amendment,

defendant failed to take appropraite corrective action and failed to explain why corrective ation

was not required.

       26.     12 U.S.C. § 2605(e) provides:

       (e) Duty of loan servicer to respond to borrower inquiries

               (1) Notice of receipt of inquiry

                      (A) In general

                      If any servicer of a federally related mortgage loan receives a
                      qualified written request from the borrower (or an agent of the
                      borrower) for information relating to the servicing of such loan, the
                      servicer shall provide a written response acknowledging receipt of the
                      correspondence within 5 days (excluding legal public holidays,
                      Saturdays, and Sundays) unless the action requested is taken within
                      such period.

                      (B) Qualified written request

                      For purposes of this subsection, a qualified written request shall be a
                      written correspondence, other than notice on a payment coupon or
                      other payment medium supplied by the servicer, that--

                              (i) includes, or otherwise enables the servicer to identify, the
                              name and account of the borrower; and

                              (ii) includes a statement of the reasons for the belief of the
                              borrower, to the extent applicable, that the account is in error
                              or provides sufficient detail to the servicer regarding other
                              information sought by the borrower.


                                                  5
USDC IN/ND case 2:19-cv-00014-JTM-JEM document 1 filed 01/10/19 page 6 of 10


            (2) Action with respect to inquiry

            Not later than 30 days (excluding legal public holidays, Saturdays, and
            Sundays) after the receipt from any borrower of any qualified written
            request under paragraph (1) and, if applicable, before taking any action with
            respect to the inquiry of the borrower, the servicer shall--

                   (A) make appropriate corrections in the account of the borrower,
                   including the crediting of any late charges or penalties, and transmit
                   to the borrower a written notification of such correction (which shall
                   include the name and telephone number of a representative of the
                   servicer who can provide assistance to the borrower);

                   (B) after conducting an investigation, provide the borrower with a
                   written explanation or clarification that includes–

                          (i) to the extent applicable, a statement of the reasons for which
                          the servicer believes the account of the borrower is correct as
                          determined by the servicer; and

                          (ii) the name and telephone number of an individual employed
                          by, or the office or department of, the servicer who can provide
                          assistance to the borrower; or

                   (C) after conducting an investigation, provide the borrower with a
                   written explanation or clarification that includes--

                          (i) information requested by the borrower or an explanation of
                          why the information requested is unavailable or cannot be
                          obtained by the servicer; and

                          (ii) the name and telephone number of an individual employed
                          by, or the office or department of, the servicer who can provide
                          assistance to the borrower. . . .

     27.    15 U.S.C. § 2605(f) provides:

     (f) Damages and costs

     Whoever fails to comply with any provision of this section shall be liable to the
     borrower for each such failure in the following amounts:

            (1) Individuals


                                            6
USDC IN/ND case 2:19-cv-00014-JTM-JEM document 1 filed 01/10/19 page 7 of 10


               In the case of any action by an individual, an amount equal to the sum of--

                         (A) any actual damages to the borrower as a result of the failure; and

                         (B) any additional damages, as the court may allow, in the case of a
                         pattern or practice of noncompliance with the requirements of this
                         section, in an amount not to exceed $2,000. . . .

               (3) Costs

               In addition to the amounts under paragraph (1) or (2), in the case of any
               successful action under this section, the costs of the action, together with any
               attorneys fees incurred in connection with such action as the court may
               determine to be reasonable under the circumstances.

       WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

against defendant for:

                         i.       Actual damages;

                         ii.      Statutory damages;

                         iii.     Attorney’s fees, litigation expenses and costs of suit;

                         iv.      Such other or further relief as the Court deems proper.

                                COUNT II – BREACH OF CONTRACT

       28.     Plaintiff incorporates paragraphs 1-22.

       29.     Defendant breached its contract when it increased plaintiff’s principal balance

without legal basis.

       WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

against defendant for:

                         i.       A declaration as to the balance on plaintiff’s loan;

                         ii.      Actual damages;



                                                    7
USDC IN/ND case 2:19-cv-00014-JTM-JEM document 1 filed 01/10/19 page 8 of 10


                 iii.   Costs of suit;

                 iv.    Such other or further relief as the Court deems proper.



                                         /s/ Daniel A. Edelman
                                         Daniel A. Edelman

Daniel A. Edelman
Tara L. Goodwin
Heather A. Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com




                                           8
USDC IN/ND case 2:19-cv-00014-JTM-JEM document 1 filed 01/10/19 page 9 of 10


                                        JURY DEMAND

     Plaintiff demands trial by jury.


                                           /s/ Daniel A. Edelman
                                           Daniel A. Edelman




                                             9
USDC IN/ND case 2:19-cv-00014-JTM-JEM document 1 filed 01/10/19 page 10 of 10


                                                       NOTICE OF ASSIGNMENT

             Please be advised that all rights relating to attorney’s fees have been assigned to counsel.



                                                              /s/ Daniel A. Edelman
                                                              Daniel A. Edelman



Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)


T:\34673\Pleading\Complaint DAE 12-4-18_Pleading.WPD




                                                                10
